DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following minor informalities:
Claim 4, line 3: “between to the first” should be --between the first--.
Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 & 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites “the slider”, which lacks antecedent basis because there is no previous mention of a slider in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10 & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 9,799,352).
In regard to claim 1, Chen et al. discloses a recording head (Figure 26), comprising: a nanorod (peg 2504) configured to generate a hotspot on a recording media (column 2, lines 46-57: “The NFT may also be referred to as a plasmonic transducer, plasmonic antenna, near-field antenna, nano-disk, nan-patch, nano-rod, etc. The light generates a surface plasmon field on the NFT, and the surface plasmons are directed out of a surface of the write head onto the magnetic recording medium. This creates a hotspot on the recording medium”), the nanorod including a top surface and a bottom surface (as shown); a plasmonic plate (2502) configured to concentrate an electric field to excite the nanorod (column 10, lines 5-8: “enlarged portion 2502”; see column 4, lines 9-22: “The base part 300 includes an enlarged portion 300a that acts a collector of optical energy from a waveguide and/or focusing element. The enlarged portion 300a achieves surface plasmon resonance in response to the optical energy and the surface plasmons are directed to the medium via a peg 300b of the base part 300”); a first diffusion barrier plate (the lower horizontal segment of diffusion barrier 2506 disposed between enlarged portion 2502 and peg 2504) configured to resist diffusion of materials between the plasmonic plate and the nanorod, the first diffusion barrier plate disposed between the nanorod and the plasmonic plate (as shown), the first diffusion barrier plate coupled to the bottom surface of the nanorod (as shown); a heat sink (2508) configured to dissipate heat from the nanorod; and a second diffusion barrier plate (the upper horizontal segment of diffusion barrier 2506 disposed between peg 2504 and heat sink 2508) configured to resist diffusion of materials between the 
In regard to claim 2, Chen et al. discloses that the first diffusion barrier plate includes a bottom surface and a top surface and the second diffusion barrier plate includes a bottom surface and a top surface (as shown in Figure 26), wherein the bottom surface of the nanorod (2504) is coupled to the top surface of the first diffusion barrier plate, wherein the top surface of the nanorod is coupled to the bottom surface of the second diffusion barrier plate (as shown).
In regard to claim 3, Chen et al. discloses that the plasmonic plate (2502) includes a top surface that is coupled to a bottom surface of the first diffusion barrier plate (as shown in Figure 26), and wherein the heat sink (2508) includes a bottom surface that is coupled to a top surface of the second diffusion barrier plate (as shown).
In regard to claim 7, Chen et al. discloses that the slider, plasmonic plate, and heat sink each include a media-facing surface (the surfaces facing towards the right of the page in Figure 26), wherein the media-facing surface of the plasmonic plate is recessed from the media-facing surface of the slider by a first distance (as shown), and wherein the media-facing surface of the heat sink is recessed from the media-facing surface of the slider by a second distance that is different than the first distance (as shown).
In regard to claim 8, Chen et al. discloses that the first distance is less than the second distance (as shown in Figure 26, the heat sink is recessed further compared to the plasmonic plate).

In regard to claim 10, Chen et al. discloses that a media-facing surface of the second diffusion barrier plate and a media-facing surface of the heat sink are approximately planar (as shown in Figure 26).
In regard to claim 17, Chen et al. discloses that a thickness of the first diffusion barrier plate is approximately equal to a thickness of the second diffusion barrier plate (as shown in Figure 26).
In regard to claim 18, Chen et al. discloses that the first diffusion barrier plate and second diffusion barrier plate are formed of at least one of Rh, Ir, Pt, Pd, metal nitrides, or grapheme (column 8, lines 25-37).
In regard to claim 19, Chen et al. discloses that the plasmonic plate and the nanorod are each formed of at least one of Au, a Au-alloy, Ag, or Cu (column 7, line 59 through column 8, line 3).
In regard to claim 20, Chen et al. discloses a data storage device (column 2, lines 34-36) comprising: a recording head (Figure 26) comprising: a nanorod (peg 2504) configured to heat a hotspot on a recording media (column 2, lines 46-57: “The NFT may also be referred to as a plasmonic transducer, plasmonic antenna, near-field antenna, nano-disk, nan-patch, nano-rod, etc. The light generates a surface plasmon field on the NFT, and the surface plasmons are directed out of a surface of the write head onto the magnetic recording medium. This creates a hotspot on the recording medium”), the nanorod including a top surface and a bottom surface (as shown); a enlarged portion 300a that acts a collector of optical energy from a waveguide and/or focusing element. The enlarged portion 300a achieves surface plasmon resonance in response to the optical energy and the surface plasmons are directed to the medium via a peg 300b of the base part 300”); a first diffusion barrier plate (the lower horizontal segment of diffusion barrier 2506 disposed between enlarged portion 2502 and peg 2504) configured to resist diffusion of materials between the plasmonic plate and the nanorod, the first diffusion barrier plate disposed between the nanorod and the plasmonic plate (as shown), the first diffusion barrier plate coupled to the bottom surface of the nanorod (as shown); a heat sink (2508) configured to dissipate heat from the nanorod; and a second diffusion barrier plate (the upper horizontal segment of diffusion barrier 2506 disposed between peg 2504 and heat sink 2508) configured to resist diffusion of materials between the heat sink and the nanorod, the second diffusion barrier plate disposed between the heat sink and the nanorod (as shown), the second diffusion barrier plate coupled to the top surface of the nanorod (as shown).
Allowable Subject Matter
Claims 4-6 & 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Batra et al. (US 2010/0123967) discloses near field transducer nanorods separated by a rectangular dielectric gap, and provide electromagnetic radiation through a gap plasmon that propagates through the dielectric gap defined between the coupled near field transducer nanorods.
Zou et al. (US 2012/0045662) discloses a diffusion barrier that limits the diffusion of pole materials into an NFT, and also doubles as a seed layer for the plating of the CoFe pole.
Sahoo et al. (US 2016/0275979) discloses a conformal diffusion barrier layer positioned between a write pole and a dielectric gap, a disc, and a heat sink, wherein o.
Blaber et al. (US 2016/0351221) discloses barrier layers that include material beyond the periphery of a peg that minimize or prevent the ability of the peg material to diffuse around the edges of the barrier layers.
Chou et al. (US 9,852,752) discloses a dielectric spacer formed between the angled distal end of a waveguide and the angled face of a waveguide blocker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.



/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688